DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1, 9 and 17 recite that a current feedback DC servo loop configured to cancel a DC component of the current, and a feedback network configured to cancel an AC component of the current. However, the specification does not explain how the current feedback DC servo loop cancels the DC component of the current and how the feedback network cancels the AC component of the current. Without exact indication of how the current feedback DC servo loop cancels the DC component of the current and how the feedback network cancels the AC component of the current, one skilled in the art would not be able to make and use the claimed invention. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  

               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2676

    .